Exhibit 10.3

 

LOGO [g547253g67r50.jpg]

May 8, 2013

Via Hand Delivery

James Chambers

[REDACTED]

Dear James,

Reference is made to the Offer Letter, dated as of December 6, 2012, by and
between Weight Watchers International, Inc. and you (the “Original Letter”).

As we recently discussed, we would like to amend the Original Letter. In
furtherance of this, we each hereby agree that the last paragraph in the section
of the Original Letter titled “Incentive Equity Award” is hereby amended and
restated, effective as of the date set forth above, in its entirety as set forth
on Schedule A attached hereto.

All other terms and conditions of the Original Letter not expressly amended
herein shall remain in full force and effect as set forth in the Original
Letter.

Kind regards,

 

/s/ David Kirchhoff

David Kirchhoff Chief Executive Officer Weight Watchers International, Inc.

AGREED AND ACCEPTED:

 

/s/ James Chambers

James Chambers

 

 

Weight Watchers International, Inc. – 675 Avenue of the Americas, New York, New
York 10010 – Phone 212.817.4212



--------------------------------------------------------------------------------

SCHEDULE A

 

Incentive Equity Award    You will also be eligible to participate in the
Corporation’s annual incentive equity award program with an initial target
aggregate grant amount value of 225% of Base Salary for fiscal year 2013,
allocated 75% to stock options and 25% to restricted stock units; terms and
timing to be determined pursuant to a separate Compensation Committee resolution
at such time as such annual incentive awards are generally made to executives of
the Corporation. You shall also be eligible to participate in any other
performance-based equity incentive programs, if any, as may be established from
time to time by the Corporation for executives of the Corporation.